         Case 1:19-cr-10345-DPW Document 32 Filed 10/07/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

____________________________________
UNITED STATES OF AMERICA             )
                                     )
              v.                     )
                                     )               Criminal No. 19-cr-10345-DPW
DANA PULLMAN,                        )
                                     )
            Defendant                )
_________________________________    )

                            ASSENTED-TO MOTION TO SEAL

       Now comes the defendant, Dana Pullman, by and through undersigned counsel, and hereby

respectfully moves this Honorable Court for leave to file his motion addressing representation of

counsel under seal in order to avoid additional unnecessary publicity.

       WHEREFORE, Mr. Pullman respectfully requests the instant motion be granted.

                          COMPLIANCE WITH LOCAL RULE 7.1(a)(2)

       Undersigned counsel conferred with counsel for the Government and the Government, by

and through AUSA Kristina Barclay, assents to this request.


                                                     Respectfully Submitted,

                                                     Dana Pullman
                                                     By his Attorney,

                                                     /s/ Martin G. Weinberg
                                                     Martin G. Weinberg
                                                     Mass. Bar No. 519480
                                                     20 Park Plaza, Suite 1000
                                                     Boston, MA 02116
                                                     (617) 227-3700
                                                     owlmgw@att.net


Dated: October 7, 2019


                                                1
         Case 1:19-cr-10345-DPW Document 32 Filed 10/07/19 Page 2 of 2



                                CERTIFICATE OF SERVICE

        I, Martin G. Weinberg, hereby certify that on this date, October 7, 2019, a copy of the
foregoing document has been served via Electronic Court Filing system on all registered
participants, including Kristina Barclay and Neil J. Galagher, Assistant United States Attorneys.

                                                    /s/ Martin G. Weinberg
                                                    Martin G. Weinberg




                                                2
